Name: 2003/390/EC: Commission Decision of 23 May 2003 establishing special conditions for placing on the market of aquaculture animals species considered not susceptible to certain diseases and the products thereof (Text with EEA relevance) (notified under document number C(2003) 1641)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  marketing;  agricultural activity
 Date Published: 2003-06-03

 Important legal notice|32003D03902003/390/EC: Commission Decision of 23 May 2003 establishing special conditions for placing on the market of aquaculture animals species considered not susceptible to certain diseases and the products thereof (Text with EEA relevance) (notified under document number C(2003) 1641) Official Journal L 135 , 03/06/2003 P. 0019 - 0024Commission Decisionof 23 May 2003establishing special conditions for placing on the market of aquaculture animals species considered not susceptible to certain diseases and the products thereof(notified under document number C(2003) 1641)(Text with EEA relevance)(2003/390/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 10(3), Article 14(1) and (3) and the second subparagraph of Article 14(4) thereof.Whereas:(1) Directive 91/67/EEC lays down requirements and provisions for the establishment of appropriate conditions for the placing on the market in zones and farms with approved programme or status, of live farmed fish, molluscs and crustaceans, their eggs and gametes, not belonging to the susceptible species referred to in Annex A, column 2, list II, to that Directive.(2) Directive 91/67/EEC provides for a derogation from those requirements for species which are not a carrier of the diseases concerned, i.e. where it is shown that there is no passive transmission of those diseases when aquaculture animals, their eggs or gametes, not belonging to the susceptible species, are moved from a non-approved zone to an approved zone. That Directive also provides for the establishment of a list of the aquaculture animals to which that derogation is to apply.(3) There is sufficient evidence that certain mollusc species are not susceptible to and do not passively transmit bonamiosis (Bonamia ostreae) and marteiliosis (Marteilia refringens). They should therefore be included in the list.(4) Directive 91/67/EEC provides that farmed live fish and molluscs are to be accompanied by movement documents where they are introduced into zones and farms with approved programme or status. Commission Decision 93/22/EEC of 11 December 1992 laying down the model of the movement documents referred to in Article 14 of Council Directive 91/67/EEC(3), sets out those model movement documents. For the sake of clarity, the model movement documents should be updated and Decision 93/22/EEC should be replaced by this Decision.(5) Directive 91/67/EEC provides that the placing on the market of molluscs, referred to in Annex A, column 2, list II to that Directive, is to be subject to additional guarantees, including guarantees relating to the origin of the molluscs. The application of those guarantees lead to difficulties in the supply of the molluscs. Accordingly, Commission Decision 93/55/EEC(4), as amended by Decision 93/169/EEC(5), amends the guarantees for the introduction of molluscs into zones for which a programme for demonstration of freedom from Bonamia ostreae and Marteilia refringens has been approved. The provisions of Decision 93/55/EEC should be updated and in the interests of clarity replaced by the provisions of this Decision.(6) This Decision takes into account new scientific data and recommendations from the International office of Epizootic Diseases (OIE).(7) This Decision is without prejudice to public health certification requirements, and therefore its model document should not be required when aquaculture animals, their eggs and gametes, are placed on the market directly for human consumption.(8) A sufficient period of time should be provided for the implementation of these new certification requirements.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Scope and subject-matter1. This Decision lays down:(a) animal health conditions for the placing on the market of aquaculture animals, their eggs and gametes, not susceptible to the diseases referred to in Annex A, column 1, list II to Directive 91/67/EEC, in zones and farms with approved programme or status;(b) a model of the movement document provided for in Article 14(1) and (3) of Directive 91/67/EEC; and(c) a list of the aquaculture animals species to which the derogation provided for in the first subparagraph of Article 14(4) of that Directive is applicable.2. This Decision shall not apply where the aquaculture animals, their eggs and gametes, referred to in paragraph 1, are placed on the market directly for human consumption.Article 2For the purpose of this Decision, the definitions in Article 2 of Directive 91/67/EEC, Article 2 of Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases(6), as last amended by Commission Decision 2001/288/EC(7), and Article 2 of Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting molluscs(8), as last amended by Commission Decision 2003/83/EC(9), should apply.Article 3Movement documentsWhen introduced into zones and farms with approved programme or status, all aquaculture animals covered by this Decision, their eggs and gametes shall be accompanied by, and comply with the requirements referred in the model movement document set out in Annex I, taking into account the explanatory notes in Annex II.Article 4Non carrier speciesPursuant to the second subparagraph of Article 14(4) of Directive 91/67/EEC, Annex III to this Decision sets out the list of aquaculture animals species to which the derogation referred to in its first subparagraph is applicable.Article 5RepealDecisions 93/22/EEC and 93/55/EEC are repealed. References to the repealed Decisions shall be construed as references to this Decision.Article 6ApplicabilityThis Decision shall apply from 2 August 2003.Article 7This Decision is addressed to the Member States.Done at Brussels, 23 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 16, 25.1.1993, p. 8.(4) OJ L 14, 22.1.1993, p. 24.(5) OJ L 71, 24.3.1993, p. 16.(6) OJ L 175, 19.7.1993, p. 23.(7) OJ L 99, 10.4.2001, p. 11.(8) OJ L 332, 30.12.1995, p. 33.(9) OJ L 32, 7.2.2003, p. 13.ANNEX I>PIC FILE= "L_2003135EN.002102.TIF">>PIC FILE= "L_2003135EN.002201.TIF">>PIC FILE= "L_2003135EN.002301.TIF">ANNEX IIExplanatory notes for movement documents and labelling(a) The movement documents shall be produced by the competent authorities of the Member State of origin, based on the model appearing in Annex I to this Decision taking into account the species of the consignment and the status of the place of destination.(b) The original of each movement document shall consist of a single page, double-sided, or, where more than one page is required, it shall be in such a form that all pages form part of an integrated whole and are indivisible.It shall, on the right hand side of the top of each page, be marked as "original" and bear a specific code number issued by the competent authority. All pages of the movement document shall be numbered - (page number) of (total number of pages).(c) The original of the movement document and the labels referred to in the model movement document shall be drawn up in at least one official language of the Member State of destination. However, Member States may allow other languages, if necessary, accompanied by an official translation.(d) The original of the movement document must be completed, on the day of loading of the consignment, with an official stamp and signed by an official inspector designated by the competent authority. In doing so, the competent authority of the Member State of origin shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed (OJ L 13, 16.1.1997, p. 28).The stamp, unless embossed, and the signature shall be in a colour different to that of the printing.(e) If for reasons of identification of the items of the consignment, additional pages are attached to the movement document, these pages shall be considered as forming part of the original and be signed and stamped by the certifying official inspector on each page.(f) The original of the movement document must accompany the consignment until it reaches the place of destination.(g) The movement document shall be valid for 10 days from the date of issue. In the case of transport by ship, the time of validity is prolonged by the time of the period on the ship.(h) The aquatic animals, their eggs and gametes, shall not be transported together with other aquatic animals or their eggs and gametes that are of a lower health status. Furthermore, they must not be transported under any other conditions that alter their health status.ANNEX IIIList of aquaculture animal species considered not susceptible to and not responsible for transmission of certain diseases>TABLE>